  Case 19-14682       Doc 31      Filed 02/18/20 Entered 02/18/20 14:20:19             Desc Main
                                    Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:                                             Case No. 19-14682

 Romie Middleton-Jackson
                                                    Chapter 13
 aka Romie Middleton

 Debtor.                                            Hon. Judge Jacqueline P. Cox

    NOTICE OF MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION AS
    TRUSTEE OF THE TIKI SERIES III TRUST TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive,
          Wheeling, IL 60090

          Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

VIA U.S. MAIL:

          Romie Middleton-Jackson, 2052 N Newland Ave, Chicago, IL 60707

          Debra Middleton, 2052 N Newland Ave, Chicago, IL 60707

PLEASE TAKE NOTICE that on February 18, 2020, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, a Motion of U.S. Bank Trust National Association as
Trustee of the Tiki Series III Trust to Modify Automatic Stay, a copy of which is hereto attached.

Please take notice that on March 2 , 2020 at 9 :00 a.m., or as soon thereafter as counsel
may be heard, I shall appear before the Honorable Jacqueline P. Cox, in Courtroom 680,
Everett McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, IL
60604, and then and there present the attached Motion of U.S. Bank Trust National
Association as Trustee of the Tiki Series III Trust to Modify Automatic Stay, which has been
electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern District
of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.
  Case 19-14682       Doc 31     Filed 02/18/20 Entered 02/18/20 14:20:19           Desc Main
                                   Document     Page 2 of 4




 Dated: February 18, 2020                         Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on February
18, 2020, before the hour of 5:00 p.m.


                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Movant
  Case 19-14682         Doc 31    Filed 02/18/20 Entered 02/18/20 14:20:19          Desc Main
                                    Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                             Case No. 19-14682

 Romie Middleton-Jackson
                                                    Chapter 13
 aka Romie Middleton

 Debtor.                                            Hon. Judge Jacqueline P. Cox

 MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE
             TIKI SERIES III TRUST FOR RELIEF FROM STAY

          NOW COMES U.S. Bank Trust National Association as Trustee of the Tiki Series III

Trust (hereinafter, “Movant”), a secured creditor herein, by and through its attorneys, the law

firm of Sottile & Barile, LLC, moves this Honorable Court pursuant to 11 U.S.C. §362(d) for

an Order granting Movant relief from the automatic stay and in support thereof states as

follows:

          1. This Court has jurisdiction pursuant to 11 U.S.C. §§361, 362 and 363 of the United

             States Bankruptcy Code.

          2. On April 26, 2004, the Debtor did execute a certain Note in the amount of

             $212,000.00 (Exhibit A), secured by a Mortgage on the property commonly known

             as 2052 N NEWLAND STREET, ELMWOOD, IL 60707 (Exhibit B).

          3. On February 22, 2012, the Debtor entered into a Loan Modification Agreement

             effective March 1, 2012 (Exhibit C).

          4. Enforcement of Movant’s security interest has been stayed automatically by

             operation of 11 U.S.C. § 362 of the Bankruptcy Code upon Debtor’s filing of this

             petition on May 22, 2019.
  Case 19-14682         Doc 31   Filed 02/18/20 Entered 02/18/20 14:20:19             Desc Main
                                   Document     Page 4 of 4


       5. The Debtor’s Modified Chapter 13 Plan was confirmed on September 9, 2019.

           Section 3.1 of the Modified Plan provides for the Debtor to make current monthly

           mortgage payments directly to Movant and provides for Movant to receive monthly

           disbursements from the Chapter 13 Trustee to cure the pre-petition arrearage claim.

       6. As of February 11, 2020, there remains due and owing on the Note and Mortgage

           referenced in paragraph two hereof, the unpaid principal balance of $198,667.94.

       7. The Debtor is delinquent on post-petition mortgage payments to Movant. As of

           February 11, 2020, the account was past due for September 2019 through February

           2020 for a default of $10,256.85 in addition to the taxes recently disbursed by

           Movant in the amount of $4,256.56.

       8. Continuation of the automatic stay will cause irreparable harm to Movant and will

           deprive it of the adequate protection to which it is entitled.

       9. This Court has authority to order that Rule 4001(a)(3) is waived to the order entered

           in granting this motion, and Movant requests this Court so order.

WHEREFORE, Movant prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d)

modifying the automatic stay as to Movant, and for such other and further relief as this Court may

deem just and proper.

 Dated: February 18, 2020                          Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
